DETAILED ACTION
In response to communication filed on 6/29/2020.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,7,13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 13 and 15 recite the limitation "the channel quality."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4,5,7-10,12,13,15,16,18,19,21-24,26,27,29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khandekar et al. (US Pub. 2010/0296389)(K1 hereafter).

Regarding claims 1 and 16, K1 teaches an apparatus configured for wireless communication [refer Fig. 3; 300], the apparatus comprising: 
at least one processor [refer Fig. 3; 306]; and 
a memory coupled to the at least one processor [refer Fig. 3; 308], the at least one processor is configured: 

to determine, by the UE during monitoring, one or more channel measurements (i.e. quality metrics) for a set of candidate CCs of the plurality of CCs (carrier quality information can include quality metrics relative to the plurality of component carriers that identifies component carriers having reliable channel conditions)[paragraph 0088]; 
to determine, by the UE based on a determination at the UE, whether to include carrier selection data (i.e. carrier quality information identifying component carriers with reliable conditions) in an uplink transmission (i.e. uplink control information that includes a scheduling request)[paragraph 0088], the carrier selection data based on one or more channel measurements (a list of carrier IDs associated with component carriers with reliable channel conditions determined by carrier quality information can be included in a scheduling request)[paragraph 0089]; and 
to transmit, by the UE, the carrier selection data in the uplink transmission (the carrier quality information that is generated is included in uplink control information)[paragraph 0088].  

Regarding claims 2 and 10, K1 teaches the first channel includes a Physical Downlink Shared Channel (PDSCH), a Physical Downlink Control Channel (PDCCH), or both [paragraph 0048].  

Regarding claims 4 and 12, K1 teaches the uplink transmission includes a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or both [paragraph 0050].  

Regarding claim 5, K1 teaches the determination at the UE includes a determination that a reception failure for the first channel occurred (i.e. identification of a radio link failure)[paragraph 0051], that the 

Regarding claim 7, K1 teaches the channel quality includes signal-to-noise- plus-interference ratio (SINR), (channel quality can be signal to noise ratio, interference level or similar metrics)[paragraph 0050].  

Regarding claim 8, K1 teaches the channel measurements include signal-to- noise-plus-interference ratio (SINR) (channel quality can be signal to noise ratio, interference level or similar metrics [paragraph 0050], the UE measures a channel quality on a set of carriers to ascertain an SNR [paragraph 0058]).  

Regarding claims 9 and 24, K1 teaches an apparatus configured for wireless communication [refer Fig. 3; 300], the apparatus comprising: 
at least one processor [refer Fig. 3; 306]; and 
a memory coupled to the at least one processor [refer Fig. 3; 308], the at least one processor is configured: 
to transmit, by a base station [refer Fig. 3; 110], a first transmission (i.e. control information) via a first component carrier (CC) of a plurality of CCs for a first channel (i.e. control channel)[paragraph 0083]; and 
to receive, by the base station from a UE operating in a UE aided carrier selection mode (i.e. operation)(a UE monitors component carriers and sends channel quality information identifying component carriers with reliable conditions to a base station)[paragraph 0088], carrier selection data (i.e. carrier quality information identifying component carriers with reliable conditions) in an uplink transmission (i.e. uplink control information that includes a scheduling request)[paragraph 0088], the 

Regarding claim 13, K1 teaches a UE determines one or more channel measurements for a set of candidate CCs of the plurality of CCs [paragraph 0088]; 
the carrier selection data based on the one or more channel measurements (carrier quality information identifies component carriers having reliable channel conditions and is incorporated in control signaling such as a scheduling request)[paragraph 0088]; and 
a UE determines whether to include carrier selection data in the uplink transmission based on a UE determination, the UE determination includes a reception failure for the first channel (i.e. identification of a radio link failure)[paragraph 0051], the channel quality of the first CC is below a certain threshold, or both (a connection can be disrupted or lost resulting in link failure, for example a channel quality can drop below a predetermined threshold that is established)[paragraph 0050].  

Regarding claim 15, K1 teaches the channel quality includes signal-to-noise- plus-interference ratio (SINR) (channel quality can be signal to noise ratio, interference level or similar metrics)[paragraph 0050], and the channel measurements include signal-to-noise-plus-interference ratio (SINR)(channel quality can be signal to noise ratio, interference level or similar metrics [paragraph 0050], the UE measures a channel quality on a set of carriers to ascertain an SNR [paragraph 0058]).



Regarding claims 19 and 27, K1 teaches the carrier selection data includes an indication of a preferred CC type (i.e. preferred anchor carrier not experiences loss of channel quality)[paragraph 0059], the preferred CC types includes both a downlink and uplink CC (the preferred component carrier on which control information should be transmitted by the eNB)[paragraph 0085].  

Regarding claims 21 and 29, K1 teaches the carrier selection data includes information on quality of a CC [paragraph 0088].  

Regarding claim 22, K1 teaches the carrier selection data is used by a network entity to determine the set of CCs for a next transmission for the UE [paragraph 0091], and the next transmission comprises a downlink transmission (i.e. control information on an identified anchor carrier)[paragraph 0091].  

Regarding claim 23, K1 teaches the set of candidate CCs include the first CC [paragraph 0088].  

Regarding claim 30, K1 teaches the carrier selection data is used by the base station to determine a set of CCs for a next transmission for the UE [paragraph 0091], and the next transmission comprises a downlink transmission (i.e. control information on an identified anchor carrier)[paragraph 0091], and the set of candidate CCs includes the first CC [paragraph 0088].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3,6,11,14,20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US Pub. 2010/0296389)(K1 hereafter) in view of Kumar et al. (US Pub. 2019/0098601)(K2 hereafter).

Regarding claims 3 and 11, K1 fails to disclose the uplink transmission includes an acknowledgement for a Physical Downlink Shared Channel (PDSCH).  
	K2 discloses the use of acknowledgement (ACK) and negative acknowledgement (NACK) feedback for data transmissions that are sent on the uplink, the use of a physical downlink shared channel (PDSCH) is used to carry data for UEs scheduled for data transmissions on the downlink [paragraph 0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for failure indication for one or more carriers [refer K1; Abstract] in which a wireless device is able to enact HARQ retransmissions [refer K1; paragraph 0074] to incorporate the use of an ACK for a transmission sent on a PDSCH as taught by K2.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results.
	
Regarding claim 6, K1 fails to disclose transmitting, by the UE, a negative acknowledgment (NACK) in an uplink transmission, the reception failure is indicated by the NACK in the uplink transmission.  
	K2 discloses the use of acknowledgement (ACK) and negative acknowledgement (NACK) feedback for data transmissions that are sent on the uplink [paragraph 0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for failure indication for one or more carriers [refer K1; Abstract] in which a wireless device is able to enact HARQ retransmissions [refer K1; paragraph 

Regarding claim 14, K1 fails to disclose receiving, by the base station, a negative acknowledgment (NACK) in an uplink transmission, the reception failure is indicated by the NACK in the uplink transmission.  
	K2 discloses the use of acknowledgement (ACK) and negative acknowledgement (NACK) feedback for data transmissions that are sent on the uplink [paragraph 0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for failure indication for one or more carriers [refer K1; Abstract] in which a wireless device is able to enact HARQ retransmissions [refer K1; paragraph 0074] to incorporate the use of a NACK on the uplink for a transmission as taught by K2.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results.

Regarding claims 20 and 28, K1 fails to disclose the carrier selection data includes a request to suspend or resume scheduling on a particular CC.  
	K2 discloses that a UE can identify a set of candidate carriers and select a tune away carrier based on timing information to control wireless communications to tune away from the tune away carrier to suspend downlink data reception or uplink data transmission [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate identification of a tune away carrier to suspend downlink and uplink transmission on that particular carrier as taught by K2.  One would be .

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of Ericsson et al. (WO 2010/088930)(E1 hereafter).

Regarding claims 17 and 25, K1 fails to disclose the carrier selection data includes an indication of a preferred frequency range, a preferred frequency band, or both.  
	E1 discloses that a mobile terminal can have a priority list of candidate carriers of a priority order and are determined based on transmission characteristics, such as frequency band, bandwidth and antenna configuration [page 4; lines 24-33].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the use of priority candidate carriers that are based upon a transmission characteristic that includes a frequency band and bandwidth (i.e. frequency range) as taught by E1.  One would be motivated to do so to provide the use of efficient selection and/or reselection of an anchor component carrier [refer E1; page 3; lines 29-30].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US Pub. 2018/0124784) discloses a UE that can determine on a transmission consumption relationship whether to switch an anchor carrier from a first component carrier to a second component carrier and modifying a measurement report to satisfy a condition for the switching of carriers [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




	/CHARLES C JIANG/               Supervisory Patent Examiner, Art Unit 2412